


Exhibit 10.3
Appendix 2 to the ESPP
Sub-Plan of the
VWR Corporation 2014 Employee Stock Purchase Plan
For Employees of Designated Subsidiaries Outside of the U.S. but not in European
Economic Area Countries (“Foreign Sub-Plan”)
1.    Introduction.
(a)    The Board of Directors of VWR Corporation (the “Company”) has established
the VWR Corporation 2014 Employee Stock Purchase Plan, as may be amended and
restated from time to time, (the “ESPP”), for the purposes of encouraging
employee participation in the ownership and economic progress of the Company.
(b)    Section 6.8 of the ESPP specifically provides that the Committee has the
power and authority to establish sub-plans to the extent necessary or advisable.
The Committee has determined that it is advisable to establish a sub-plan for
the purpose of facilitating compliance with certain restrictions outside the
United States. The Committee, therefore, intends to establish a sub-plan of the
ESPP for the purpose of offering the ESPP to employees of Designated
Subsidiaries in foreign countries. (There is a separate sub-plan for employees
in European Economic Area (“EEA”) countries due to specific requirements in
those countries.) The terms of the ESPP subject to the following rules,
constitute the rules of the ESPP for Participants in countries outside the
United States but not in EEA countries (the “Foreign Sub-Plan”). All the terms
and conditions set forth in the ESPP shall be applicable to offerings under the
Foreign Sub-Plan except to the extent of the terms set forth below.
(c)    In the event of an inconsistency between the terms in the ESPP and the
Foreign Sub-Plan, the terms of the Foreign Sub-Plan shall govern.
(d)    The offering to employees under this Foreign Sub-Plan shall be a
“separate offering” for the purposes of Code Section 423 and will be construed
accordingly for the purposes of the equal rights and privileges requirement
under Code Section 423. It is not part of the offering to United States
employees nor the offering to employees in EEA countries.
2.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the ESPP except as follows: “Employee” shall mean
any full time or part time employee of the Company or a Designated Subsidiary
who customarily works for the Company or a Designated Subsidiary, as the case
may be. For the purposes of the Foreign Sub-Plan, there is no minimum working
hours requirement per week to be considered an Employee for the purpose of
participating in the Foreign Sub-Plan.



--------------------------------------------------------------------------------




3.    Eligibility to Participate. Notwithstanding any contrary provision in
Section 2.1 of the ESPP, all Employees of Designated Subsidiaries in foreign
countries other than the EEA who are Employees on the start date of an Option
Period may elect to participate in the Foreign Sub-Plan. There will be no
minimum waiting period under the Foreign Sub-Plan.
4.    Shares Available for Issuance. Shares of Stock issued under the Foreign
Sub-Plan shall be counted against the share pool under the ESPP set forth in
Section 4.1 of the ESPP. This Sub-Plan shall not have a separate or additional
share pool.
5.    Amendments. Subject to the terms of the ESPP, the Committee reserves the
right to amend or terminate the Foreign Sub-Plan at any time.
6.    Adoption. The Foreign Sub-Plan is adopted and effective as of May 12,
2015.



2